—In an action to enforce a confession of judgment, Amos Weinberg, attorney for the nonparty City Marshall of the City of New York, appeals from an order of the Supreme *580Court, Nassau County (Davis, J.), dated May 15, 2000, which, inter alia, upon granting the motion of the City Marshall of the City of New York for an poundage pursuant to CPLR 8012, and after a hearing, imposed a sanction against him pursuant to 22 NYCRR 130-1.1.
Ordered that the order is affirmed, without costs or disbursements.
Upon the consideration of the attendant circumstances of this case, the Supreme Court’s imposition of a sanction against the appellant was a provident exercise of its discretion (see, 22 NYCRR 130-1.1 [a], [c], [d]; 130-l.la [b]; Clark v J.R.D. Mgt. Corp., 248 AD2d 581; cf., Haddad v Haddad, 272 AD2d 371; see generally, Matter of Minister, Elders & Deacons of Refm. Prot. Dutch Church v 198 Broadway, 76 NY2d 411). Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur.